


Exhibit 10.1

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Agreement is made as of January 30, 2008 by and between Overture
Acquisition Corp., an exempted limited liability company incorporated in the
Cayman Islands (“Company”) and American Stock Transfer & Trust Company
(“Trustee”).

WHEREAS, the Company’s registration statement on Form S-1, No. 333-146946
(“Registration Statement”), for its initial public offering of securities
(“IPO”) has been declared effective as of the date hereof (“Effective Date”) by
the Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

WHEREAS, J.P. Morgan Securities Inc. (“JPMorgan”) is acting as the
representative of the underwriters in the IPO (the “Underwriters”) pursuant to
an underwriting agreement dated on or about the date hereof between the Company
and JPMorgan (the “Underwriting Agreement”); and

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s amended and restated memorandum and articles of association,
$150,530,000 of the gross proceeds of the IPO, including certain deferred
underwriting discounts and commissions and proceeds from the sale of the
Sponsors’ Warrants (or $172,580,000 if the underwriters’ over-allotment option
is exercised in full or a pro rata portion thereof pursuant to the terms of the
Underwriting Agreement if the Underwriters’ over-allotment option is exercised
in part, but not in full, prior to the time of its expiration), will be
delivered to the Trustee to be deposited and held in a trust account for the
benefit of the Company and the holders of the Company’s ordinary shares, par
value $.0001 per share, issued in the IPO as hereinafter provided (the amount to
be delivered to the Trustee will be referred to herein as the “Property”, the
shareholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Shareholders,” and the Public Shareholders, JPMorgan
and the Company will be referred to together as the “Beneficiaries”);

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $7.5 million (approximately $8.63 million, if the underwriters’
over-allotment option is exercised in full or a pro rata portion thereof
pursuant to the terms of the Underwriting Agreement if the Underwriters’
over-allotment option is exercised in part, but not in full, prior to the time
of its expiration) is attributable to deferred underwriting commissions that
will become payable to JPMorgan upon the consummation of an Initial Business
Combination (as defined in the Registration Statement) (the “Deferred
Discount”); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

IT IS AGREED:

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

 

--------------------------------------------------------------------------------






(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in segregated trust accounts (“Trust Account”)
established by the Trustee at JP Morgan Chase Bank and at a brokerage
institution selected by the Trustee;

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

(c) In a timely manner, upon the instruction of the Company, to invest and
reinvest the Property in United States “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940 with a
maturity of 180 days or less or in money market funds meeting certain conditions
under Rule 2a-7 promulgated under the Investment Company Act of 1940 which
invests solely in government securities.;

(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

(e) Notify the Company of all communications received by it with respect to any
Property requiring action by the Company;

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of the tax returns for the
Trust Account;

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
and/or JPMorgan to do so;

(h) Render to the Company, and to such other person as the Company may instruct,
monthly written statements of the activities of and amounts in the Trust Account
reflecting all receipts and disbursements of the Trust Account; and

(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B hereto, signed on behalf of the Company by its Chief
Executive Officer, Chief Financial Officer, Secretary or Assistant Secretary or
other authorized officer of the Company, and complete the liquidation of the
Trust Account and distribute the Property in the Trust Account only as directed
in the Termination Letter and the other documents referred to therein; provided,
however, that in the event that a Termination Letter has not been received by
the Trustee by the 24-month anniversary of the effective date of the
Registration Statement (“Last Date”), such date to be set forth in a notice to
be delivered to the Trustee not more than five (5) business days following the
consummation of the IPO, the Trust Account shall be liquidated in accordance
with the procedures set forth in the Termination Letter attached as Exhibit B
hereto for distribution to the Public Shareholders of record on the Last Date
pursuant to the instructions of the Company's liquidator. The provisions of this
Section 1(i) may not be modified, amended or deleted under any circumstances.

 

 

-2-

 

--------------------------------------------------------------------------------






2. Limited Distributions of Income from Trust Account.

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company the amount requested by the Company to
cover any income tax obligation owed by the Company as a result of interest or
other income earned on the funds held in the Trust Account or any franchise tax
obligation of the Company;

(b) Upon written request from the Company, which may be given from time to time
but not more frequently than once each month, in a form substantially similar to
that attached hereto as Exhibit D, the Trustee shall distribute to the Company
the amount requested by the Company to cover expenses related to investigating
and selecting a target business and other working capital requirements;
provided, however, that the aggregate amount of all such distributions shall not
exceed the lesser of (y) the aggregate amount of income actually received on
amounts in the Trust Account less an amount equal to estimated taxes that are or
will be due on such income and (z) $1,800,000; and

(c) The limited distributions referred to in Sections 2(a) and 2(b) above shall
be made only from income collected on the Property. Except as provided in
Section 2(a) and 2(b) above, no other distributions from the Trust Account shall
be permitted except in accordance with Section 1(i) hereof.

3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chief Executive Officer, Chief Financial Officer or other authorized
officer. In addition, except with respect to its duties under paragraphs 1(i),
2(a) and 2(b) above, the Trustee shall be entitled to rely on, and shall be
protected in relying on, any verbal or telephonic advice or instruction which it
in good faith believes to be given by any one of the persons authorized above to
give written instructions, provided that the Company shall promptly confirm such
instructions in writing;

(b) Hold the Trustee harmless and indemnify the Trustee from and against, any
and all expenses, including reasonable counsel fees and disbursements, or loss
suffered by the Trustee in connection with any action, suit or other proceeding
brought against the Trustee involving any claim, or in connection with any claim
or demand which in any way arises out of or relates to this Agreement, the
services of the Trustee hereunder, or the Property or any income earned from
investment of the Property, except for expenses and losses resulting from the
Trustee’s gross negligence or willful misconduct. Promptly after the receipt by
the Trustee of notice of demand or claim or the commencement of any action, suit
or proceeding, pursuant to which the Trustee intends to seek indemnification
under this paragraph, it shall notify the Company in writing of such claim
(hereinafter referred to as the “Indemnified Claim”). The Trustee shall have the
right to conduct and manage the defense against such Indemnified Claim,
provided, that the Trustee shall obtain the consent of the Company with respect
to the selection of counsel, which consent shall not be unreasonably withheld.
The Trustee may not agree to settle any Indemnified Claim without the prior
written consent of the Company (such consent not to be unreasonably withheld)
unless such settlement includes a full release of the Company with

 

 

-3-

 

--------------------------------------------------------------------------------






respect to such Indemnified Claim. The Company may participate in such action
with its own counsel;

(c) Pay the Trustee an initial acceptance fee of $3,000 (separately and in
addition to making payments to the Trustee of a monthly fee of $1,000 for
transfer agent services, of a one-time fee of $2,500 for warrant agent services,
a one-time fee of $3,000 for escrow services and a closing fee of $3,500 in
accordance with the terms of a separate fee letter delivered to the Company on
October 11, 2007, as subsequently amended from time to time). It is expressly
understood that the Property shall not be used to pay such fees unless and until
it is distributed to the Company pursuant to Section 2. The Company shall pay
the Trustee the initial acceptance fee at the consummation of the IPO. The
Trustee shall refund to the Company the fees paid (on a pro rata basis) with
respect to any period after the liquidation of the Trust Fund. The Company shall
not be responsible for any other fees or charges of the Trustee except as set
forth in this Section 3(c) and as may be provided in Section 3(b) hereof (it
being expressly understood that the Property shall not be used to make any
payments to the Trustee under such Sections); and

(d) In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
stockholder votes (which firm may be the Trustee) verifying the vote of the
Company’s shareholders regarding such Business Combination.

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

(a) Take any action with respect to the Property, other than as directed in
paragraphs 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

(c) Change the investment of any Property, other than in compliance with
paragraph 1(c);

(d) Refund any depreciation in principal of any Property;

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence or
willful misconduct. The Trustee may rely

 

 

-4-

 

--------------------------------------------------------------------------------






conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Trustee), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which is believed by the Trustee, in good faith, to be genuine and to be signed
or presented by the proper person or persons. The Trustee shall not be bound by
any notice or demand, or any waiver, modification, termination or rescission of
this Agreement or any of the terms hereof, unless evidenced by a written
instrument delivered to the Trustee signed by the proper party or parties and,
if the duties or rights of the Trustee are affected, unless it shall give its
prior written consent thereto;

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and

(h) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to income and activities relating to the Trust Account,
regardless of whether such tax is payable by the Trust Account or the Company
(including but not limited to income tax obligations), it being expressly
understood that as set forth in Section 2(a), if there is any income or other
tax obligation relating to the Trust Account or the Property in the Trust
Account, as determined from time to time by the Company and regardless of
whether such tax is payable by the Company or the Trust, at the written
instruction of the Company, the Trustee shall make funds available in cash from
the Property in the Trust Account an amount specified by the Company as owing to
the applicable taxing authority, which amount shall be paid directly to the
Company by electronic funds transfer, account debit or other method of payment,
and the Company shall forward such payment to the taxing authority.

5. Termination. This Agreement shall terminate as follows:

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(c).

6. Miscellaneous.

 

 

-5-

 

--------------------------------------------------------------------------------






(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. Upon receipt of written instructions, the Trustee will
confirm such instructions with an Authorized Individual at an Authorized
Telephone Number listed on the attached Exhibit E. The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons. Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee will rely upon account numbers or other
identifying numbers of a beneficiary, beneficiary’s bank or intermediary bank,
rather than names. The Trustee shall not be liable for any loss, liability or
expense resulting from any error in an account number or other identifying
number, provided it has accurately transmitted the numbers provided.

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. It may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Section
1(i) (which may not be amended under any circumstances), this Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of the Public
Shareholders, it being the specific intention of the parties hereto that each
Public Shareholder is and shall be a third-party beneficiary of this paragraph
6(c) with the same right and power to enforce this paragraph 6(c) as either of
the parties hereto, and provided, further, that this Agreement may not be
changed, waived, amended or modified in such a manner as to adversely affect the
right of the Underwriters to receive the Deferred Discount as contemplated
herein without the written consent of JPMorgan. For purposes of this paragraph
6(c), the “consent of the Public Shareholders” shall mean receipt by the Trustee
of a certificate from an entity certifying that (i) such entity regularly
engages in the business of serving as inspector of elections for companies whose
securities are publicly traded, and (ii) either (a) 70% of the Public
Shareholders of record as of a record date established in accordance with the
Company’s amended and restated memorandum and articles of association, have
voted in favor of such amendment or modification or (b) 70% of the Public
Shareholders of record as of a record date established in accordance with the
Company’s amended and restated memorandum and articles of association have
delivered to such entity a signed writing approving such amendment or
modification. As to any claim, cross-claim or counterclaim in any way relating
to this Agreement, each party waives the right to trial by jury.

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or

 

 

-6-

 

--------------------------------------------------------------------------------






similar private courier service, by certified mail (return receipt requested),
by hand delivery or by facsimile transmission:

 

 

if to the Trustee, to:

American Stock Transfer & Trust Company
59 Maiden Lane
Plaza Level
New York, NY 10038
Attn: Susan Silber

 

 

 

 

if to the Company, to:

Overture Acquisition Corp.
c/o Maples Corporate Services Limited
PO Box 309
Ugland House
Grand Cayman, KY1-1104
Attn:   Chief Executive Officer

 

 

 

 

in either case,
with a copy to:


J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10172

 

 

 

 

and

Akin Gump Strauss Hauer & Feld LLP
590 Madison Avenue
New York, New York 10022
Attn:   Bruce S. Mendelsohn, Esq.
Fax No.: (212) 872-1002

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company and JPMorgan.

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

(h) Each of the Company and the Trustee hereby acknowledge that JPMorgan is a
third party beneficiary of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

 

-7-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

 

 

AMERICAN STOCK TRANSFER
& TRUST COMPANY, as Trustee



 


By: 

/s/ Herbert J. Lemmer


 

 

Name: Herbert J. Lemmer

 

 

Title:   Vice President

 

 

 

 

OVERTURE ACQUISITION CORP.



 


By: 

/s/ Marc J. Blazer


 

 

Name: Marc J. Blazer

 

 

Title:   President and Treasurer

Signature Page to Trust Agreement

 

 

--------------------------------------------------------------------------------






SCHEDULE A

 

Fee Item

 

Time and method of payment

 

Amount

Initial acceptance fee

 

Initial closing of IPO by wire transfer

 

$3,500

Warrant agent fee

 

Initial closing of IPO by wire transfer

 

$2,500

Trustee services

 

Initial closing of IPO by wire transfer

 

$3,000

Escrow services

 

Initial closing of IPO by wire transfer

 

$3,000

Monthly transfer agent and registrar fee

 

Every month after the effective date of the IPO by wire transfer or check

 

$1,000

Schedule A

 

 

--------------------------------------------------------------------------------






 

Exhibit 10.1

EXHIBIT A

[Letterhead of Company]

[Insert date]

American Stock Transfer & Trust Company

59 Maiden Lane

Plaza Level

New York, NY 10038

Attn: Susan Silber

 

Re:

Trust Account No. ________ Termination Letter

Gentlemen:

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Overture Acquisition Corp. (“Company”) and American Stock Transfer & Trust
Company (“Trustee”), dated as of January 30, 2008 (“Trust Agreement”), this is
to advise you that the Company has entered into an agreement (“Business
Agreement”) with __________________ (“Target Business”) to consummate a business
combination with Target Business (“Business Combination”) on or about [insert
date]. The Company shall notify you at least 48 hours in advance of the actual
date of the consummation of the Business Combination (“Consummation Date”).
Capitalized terms used and not defined herein shall have their respective
meanings set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date.

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated
(“Counsel’s Letter”), (ii) the Company shall deliver to you (a) [an affidavit]
[a certificate] of __________________, which verifies the vote of the Company’s
shareholders in connection with the Business Combination and (iii) the Company
and JPMorgan shall deliver to you joint written instructions with respect to the
transfer of the funds, including the Deferred Discount, held in the Trust
Account (“Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the Counsel’s Letter and the Instruction Letter, to (a) Public Shareholders who
exercised their shareholder redemption rights in connection with the Business
Combination, in an amount equal to their pro rata share of the amounts in the
Trust Account as of two business days prior to the Consummation Date (including
the Deferred Discount and any income actually received on the Trust Account
balance and held in the Trust Account, but less an amount equal to estimated
taxes that are or will be due on such income) as provided for in the Instruction
Letter; (b) to JPMorgan in an amount equal to the Deferred

 

 

Exhibit A

 

--------------------------------------------------------------------------------






Discount as so directed by them, and (c) the remainder, in accordance with the
terms of the Instruction Letter. In the event that certain deposits held in the
Trust Account may not be liquidated by the Consummation Date without penalty,
you will notify the Company of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and distributed after the
Consummation Date to the Company. Upon the distribution of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated and the Trust Account closed.

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then the
funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date as set
forth in the notice.

  

 

 

Very truly yours,

 

 

 

 

 

OVERTURE ACQUISITION CORP.



 


By: 

 

 

 

Name: 

 

 

 

Title:

 

cc: J.P. Morgan Securities Inc.

 

 

Exhibit A

 

--------------------------------------------------------------------------------






Exhibit 10.1

EXHIBIT B

[Letterhead of Company]

[Insert date]

American Stock Transfer & Trust Company

59 Maiden Lane

Plaza Level

New York, NY 10038

Attn: Susan Silber

 

Re:

Trust Account No. ________ Termination Letter

Gentlemen:

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Overture Acquisition Corp. (“Company”) and American Stock Transfer & Trust
Company (“Trustee”), dated as of January 30, 2008 (“Trust Agreement”), this is
to advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Memorandum and Articles of Association, as described in the
Company’s prospectus relating to its IPO.

In accordance with the terms of the Trust Agreement, we hereby authorize you, to
commence liquidation of the Trust Account as promptly as practicable to the
Public Shareholders (as defined in the Trust Agreement) of record as of the Last
Date (as defined in the Trust Agreement). Not more than five (5) business days
following the Last Date, the Company will deliver to you a list of Public
Shareholders of record as of the Last Date. You will notify the Company in
writing as to when all of the funds in the Trust Account will be available for
immediate transfer (“Transfer Date”). Please distribute such funds in accordance
with the terms of the Trust Agreement and in accordance with the liquidator's
instructions which will follow. Upon the distribution of all the funds in the
Trust Account, your obligations under the Trust Agreement shall be terminated
and the Trust Account closed.

  



cc: J.P. Morgan Securities Inc.

 

 

Very truly yours,

 

 

 

 

 

OVERTURE ACQUISITION CORP.



 


By: 

 

 

 

Name: 

 

 

 

Title:

[Authorized Signatory] [Director] [Liquidator]

 

 

Exhibit B

 

--------------------------------------------------------------------------------






Exhibit 10.1

EXHIBIT C

[Letterhead of Company]

[Insert date]

American Stock Transfer & Trust Company

59 Maiden Lane

Plaza Level

New York, NY 10038

Attn: Susan Silber

 

Re:

Trust Account No. ________

Gentlemen:

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
Overture Acquisition Corp. (“Company”) and American Stock Transfer & Trust
Company (“Trustee”), dated as of January 30, 2008 (“Trust Agreement”), this is
to advise you that the Company hereby requests that you deliver to the Company
$_______ of the income earned and collected on the Property as of the date
hereof. The Company needs such funds to pay for the tax obligations as set forth
on the attached tax return or tax statement. In accordance with the terms of the
Trust Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

[WIRE INSTRUCTION INFORMATION]

 

 

 

Very truly yours,

 

 

 

 

 

OVERTURE ACQUISITION CORP.



 


By: 

 

 

 

Name: 

 

 

 

Title:

 

 

 

Exhibit C

 

--------------------------------------------------------------------------------






Exhibit 10.1

EXHIBIT D

[Letterhead of Company]

[Insert date]

American Stock Transfer & Trust Company

59 Maiden Lane

Plaza Level

New York, NY 10038

Attn: Susan Silber

 

Re:

Trust Account No. ________

Gentlemen:

Pursuant to paragraph 2(b) of the Investment Management Trust Agreement between
Overture Acquisition Corp. (“Company”) and American Stock Transfer & Trust
Company (“Trustee”), dated as of January 30, 2008 (“Trust Agreement”), this is
to advise you that the Company hereby requests that you deliver to the Company
$_______ of the income earned and collected on the Property as of the date
hereof, which does not exceed, in the aggregate with all such prior
disbursements pursuant to paragraph 2(b), if any, the maximum amount set forth
in paragraph 2(b). The Company needs such funds to cover its expenses relating
to investigating and selecting a target business and other working capital
requirements. In accordance with the terms of the Trust Agreement, you are
hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to the Company’s operating account at:

[WIRE INSTRUCTION INFORMATION]

 

 

 

Very truly yours,

 

 

 

 

 

OVERTURE ACQUISITION CORP.



 


By: 

 

 

 

Name: 

 

 

 

Title:

 

cc: J.P. Morgan Securities Inc.

 

 

Exhibit D

 

--------------------------------------------------------------------------------






Exhibit 10.1

EXHIBIT E

 

AUTHORIZED INDIVIDUAL(S) FOR TELEPHONE CALL BACK

 

AUTHORIZED TELEPHONE NUMBER(S)

Company:

Overture Acquisition Corp.
c/o Maples Corporate Services Limited
PO Box 309
Ugland House
Grand Cayman, KY1-1104
Attn: Chief Executive Officer

 

 

 

Trustee:

American Stock Transfer & Trust Company
59 Maiden Lane
Plaza Level
New York, NY 10038
Attn:  Susan Silber

 

 

 

 

Exhibit E

 

--------------------------------------------------------------------------------